Citation Nr: 9926693	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 rating decision of the RO, 
that granted service connection for migraine headaches, and 
assigned a 10 percent rating, effective March 1993.  The 
veteran subsequently perfected an appeal regarding that 
rating, and in August 1998, the Board remanded this matter 
for additional development of the record.  In a January 1999 
rating action, the evaluation of the veteran's migraine 
headaches was increased to 30 percent, effective March 1993.  
Since the veteran has not indicated that this award of 
benefits resolved his appeal, it remains in appellate status.  

In addition to the foregoing, it is observed that in October 
1997, the veteran appeared at a hearing conducted at the RO 
by a former member of the Board.  Since the Board member who 
conducted that hearing is no longer employed by the Board, 
the veteran was asked in a July 1999 letter addressed to him, 
with a copy to his representative, whether he desired another 
hearing.  The veteran was also advised that if he did not 
respond within 30 days, it would be assumed he did not want 
an additional hearing.  No response to this letter was 
received from either the veteran or his representative.  
Accordingly, it will be presumed that the veteran does not 
desire a new hearing.  


REMAND

The record reflects that the veteran initiated his current 
claim in March 1993.  In connection therewith, he was 
afforded a VA General Medical examination in April 1993.  At 
that time, the veteran presented with complaints of 
unilateral headaches varying from side to side for the past 
eight years accompanied by significant photophobia and 
phonophobia and occasional nausea.  The veteran was currently 
employed as a circuit board inspector and reported a fairly 
constant employment history, most recently disrupted by his 
attempt to secure a better paying job.  The final diagnoses 
included that of migraine headaches, by history.  

In June 1993, the RO granted service connection for migraine 
headaches and assigned a 10 percent evaluation effective 
March 4, 1993.  This is the rating action that is the subject 
of this appeal.  

In June 1995, the veteran was afforded a second VA 
examination.  At that time, the veteran presented with 
complaints of headaches occurring approximately three to four 
times per month, with some headaches lasting for several days 
or weeks in duration.  He described the headaches as 
unilateral but varying from side to side.  He reported only 
occasional nausea and denied any visual changes.  According 
to the veteran, during severe attacks, he is unable to engage 
in any activities; rather, he must lie in bed in a dark room.  
The examining physician indicated no significant findings 
following review of the veteran's claims file and clinical 
records.  The final diagnosis was that of migraine headaches.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in August 1998, to 
include obtaining all pertinent records of treatment and 
affording a contemporaneous examination to determine the 
nature and severity of the veteran's service-connected 
migraine headaches.  

Subsequent to the Board's remand, a third VA examination was 
conducted in October 1998.  At that time, the veteran 
reported that over the last few years, his headaches had 
developed into a daily headache, described as a dull 
continuous ache experienced globally over the skull.  
According to the veteran, this sensation was punctuated two 
to three times per month by more severe and pounding types of 
headaches.  Examination of the veteran was noted to be normal 
in all respects.  Based on the veteran's reported history and 
the neurological examination, the examining physician opined 
that the veteran's migraine without aura had now transformed 
into a chronic daily headache, superimposed by a migraine 
headache occurring once or twice per month and lasting 
several days in duration.  He further noted that with the 
transformed migraine, the veteran was able to perform his 
daily activities, but not as effectively as if he did not 
have a headache.  He recommended that the veteran undergo a 
period of hospitalization in order to break up the cycle of 
his chronic daily headache.  

In January 1999, the RO determined that the frequency and 
severity of the veteran's migraine attacks warranted a higher 
initial evaluation.  Accordingly, a 30 percent evaluation was 
assigned, effective from March 1993. 

As noted in the previous remand, the veteran, in testimony 
offered at a personal hearing before a Member of the Board in 
October 1997, reported that he had received treatment for his 
migraine headaches at a private hospital by the name of 
Lancaster Memorial and the VA medical facilities in Columbia, 
South Carolina, and St. Petersburg and Tampa, Florida.  These 
records are not associated with the claims folder.  Because 
the veteran's testimony indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the veteran's claim must be remanded for further 
development.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
migraine headaches since 1992.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
In any case, however, records relating to 
the veteran's treatment since 1992 at VA 
medical facilities in Columbia, St. 
Petersburg and Tampa, should be 
associated with the claims folder.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim, and 
enter its determination regarding the 
evaluation of the veteran's migraine 
headaches.  If the decision is adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



